DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 12/17/2020 (and restriction requirement reply filed on 12/15/2021).
Claims 1-14 are pending. Claims 1 is independent.

Election/Restrictions
3.	Applicant’s election of claims 1-14 (Group IA) in the reply filed on 12/15/2021 is acknowledged. Election was made with traverse in the reply filed; however, applicant’s arguments for traversal are not found persuasive. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 15-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-14 are pending in the application.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/17/2020.  This IDS has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 1-3  is/are rejected under 35 U.S.C. 103 as being obvious over KIM (US 2018/0136844 A1), in view of Maruyama et al. (US 6,879,540 B2).
Regarding independent claim 1, KIM teaches an arithmetic device (Fig. 1 circuitry which includes including “arithmetic circuit”, see para [0016]) comprising: 
(Fig. 1: 11 or, Fig. 2: 11) configured to generate an auto-load selection signal (“…arithmetic control signal…”, see Fig. 1: AR_CNT<1:M> ) that activates an auto-load operation (para [0019] and Fig. 1 system operation/ flow including  “…arithmetic operation…” associated with RDATA, WDATA by Fig. 3: 14 or, Fig. 1: 14) based on (based on as in correlation with) para [0036]: “external control signal ECS” and associated voltage levels) and configured to generate an auto-load command (Fig. 1: CMD, RDS, WTS) for the auto-load operation (used for the arithmetic operation); 
a first data storage circuit (Fig. 1: 13) configured to output look-up table data (see Fig. 1: RDATA1, RDATA2: stored data in 13. See para [0029], para [0030]), corresponding to an activation function (Fig. 1: RDS, see para [0017]), based on the auto-load command (Fig. 1: CMD, RDS, WTS); and 
a second data storage circuit (Fig. 1: 16) configured to store the look-up table data (see Fig. 1: WDATA1, WDATA2: stored data in 16. See para [0029], para [0030]), output from the first data storage circuit (see Fig. 1 flow, See para [0029], para [0030]), based on the auto-load command (Fig. 1: CMD, RDS, WTS).
KIM is silent with respect to controlling system operation based on level of a power source voltage.
Maruyama teaches – 
an auto-command/address generation circuit (Fig. 4: 110, 100) configured to generate an auto-load selection signal (Fig. 4: CS and Fig. 7A: /CS levels) that activates an auto-load operation (system operation e.g. Fig. 7A: read with auto-close, write with auto-close) based on (based on as in correlation with) a level of a power source voltage (see Fig. 4: /PD level and Fig. 7A: /PD level).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Maruyama into the teachings of KIM such that power source signal based system operation control scheme can be employed in the apparatus in order to precisely control “…input timing of …command…” and thus reduce operational error. (Maruyama Background).
Regarding claim 2, KIM and Maruyama teach he arithmetic device of claim 1. KIM teaches wherein the auto-load operation incudes an auto-read operation and an auto-write operation (see Fig. 1 system operation/ flow: read operation[Wingdings font/0xE0]arithmetic operation [Wingdings font/0xE0] write operation)
Regarding claim 3, KIM and Maruyama the arithmetic device of claim 2. KIM teaches wherein the auto-command/address generation circuit (Fig. 1: 11 or, Fig. 2: 11) generates an auto-read signal (Fig. 1: RDS) for the auto-read operation (Fig. 1 flow for read); and wherein the auto-read signal is included in the auto-load command (Fig. 1: CMD, RDS, WTS).

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
12a.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 17/164,445 (PGPUB US 2021/0158852 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. Limitation rejections are further supported by the following PGPUB/ Application Disclosure (referred as Group X from hereafter):
PGPUB Number
Application number
US 20210133545 A1
16/919786
US 20210134349 A1
17/125671
US 20210158852 A1
17/164445
US 20210133546 A1
17/144004
US 20210158134 A1
17/167937
US 20210132910 A1
17/145801
US 20210132954 A1
17/076428
US 20210132911 A1
17/125488
US 20210132953 A1
16/932400


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12b.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of co-pending Application of any of the Group X applications  (see above), in view of  PGPUB US 2021/0158852 A1.
After further analysis, it is concluded that nsdp double patenting rejection can be imposed in various combinations of claims/ disclosure of all the applications above 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented yet.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
LEE et al. (US 20210132910 A1): Fig. 1-Fig. 27 and associated disclosure applicable for all claims and the disclosure can be used to formulate 102 (a)(2) rejection for claims 1-14. 
1) This prior art names additional inventors with effective filing date 10/31/2019.
2) Foreign priority date from application KR10-2019-0138114 (10/31/2019) is not applicable for at least claim 1 Instant application  since claim 1 is directed to Fig. 1 or, Fig. 10, Fig. 19 of Instant Application and those Figures are not shown or explicitly supported  in KR10-2019-0138114. The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Claims having limitations only supported by a later application, are not entitled to the earlier application's filing date; thus, different claims may have different filing dates. Cf. Augustine Medical, Inc. v. Gaymar Indus., 181 F.3d 1291, 1302 (Fed. Cir. 1999); see also, Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (denying claims benefit of an earlier filing date based upon failure to maintain continuity of disclosure in two of three intervening applications because, "Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. It extends only to what is disclosed.").
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 1-14 are objected to because of nsdp double patenting rejection.
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, any double patenting rejection must be over-come.
Regarding claims 4-14 , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)